AP-77,046
                                                 COURT OF CRIMINAL APPEALS
                                                                  AUSTIN, TEXAS
                                               Transmitted 3/26/2015 2:04:31 PM
                                                 Accepted 3/26/2015 2:07:59 PM
                                                                   ABEL ACOSTA
                                                                           CLERK




March 26, 2015                                March 26, 2015

Via ECF

Hon. Abel Acosta, Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308, Capitol Station
Austin, Texas 78711

Re: Skinner v. State, No. AP-77,046
    Submission date: April 14, 2015

Dear Mr. Acosta:

I will present oral argument on Mr. Skinner’s behalf in the
above-styled cause.

Sincerely,

/s/ Robert C. Owen

ROBERT C. OWEN
Texas Bar No. 15371950
312.503.0135 voice
312.503.8977 facsimile
robert.owen@law.northwestern.edu
Counsel for Henry W. Skinner

cc: Katherine D. Hayes
    Assistant Attorney General
    katherine.hayes@texasattorneygeneral.gov

   Franklin McDonough
   District Attorney 31st Judicial District
   Franklin.McDonough@graycch.com